DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 the limitation “a wheel moving unit disposed on the vehicle body to be movable in a front-back direction” does not clearly define if the wheel moving unit is movable or if the vehicle body is movable. Amending the claim to positively recite which of the two parts is movable in a front-back direction would overcome this rejection. 
Regarding claim 1 the limitation “configured such that a position thereof changes in a top-bottom direction” does not clearly define if the wheel moving unit’s position changes or if the vehicle body’s position changes. Amending the claim to positively recite which of the two parts’ position changes in a top-bottom direction would overcome this rejection. 
 Regarding claim 1 the limitation “connect to the wheel body to support the wheel body” does not define if it is the wheel moving unit, the vehicle body, or both which must connect & support the 
Regarding claim 1 the limitation “changing the position in the top-bottom direction” does not clearly define what object is being changed in position. Amending the claim to positively recite which part is being changed in position would overcome this rejection. 
Regarding claim 5 the limitation “the steering drive unit is disposed on the brackets of the shock absorber” does not clearly indicate if the steering drive unit needs to be disposed on all brackets or just one. Amending the claim to recite --the steering drive unit is disposed on one of the brackets of the shock absorber-- would overcome this rejection. 
Regarding claim 7 the limitation “a plurality of link connectors disposed above and below the wheel body” does not clearly indicate if there need to be two pluralities of link connectors, one plurality of link connectors above and second plurality of link connectors below, or if there need only be single plurality of link connectors wherein at least one link connector is above and at least one link connector is below. Amending the claim to indicate if there is one plurality or two pluralities would overcome this rejection. 
Claims will be examined as best understood. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3-9, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koschorrek et al. (DE 10045956 A1, herein after referred to as Koschorrek) in view of Takeuchi et al. (EP 1757469 A1, herein after referred to as Takeuchi).
Regarding claim 1 Koschorrek teaches a vehicle suspension device comprising: a wheel body (FIG. 1: 3) on which a wheel and tire unit is to be mounted (FIG. 1: 2); and a wheel moving unit (FIG. 1 & 2: linear actuator portions of 4, 5, & 6; FIG. 3: 13 & 14; paragraph 26) disposed on the vehicle body (paragraph 2) to be movable in a front-back direction, configured such that a position thereof changes in a top-bottom direction, and connected to the wheel body to support the wheel body, so that a position of the wheel body is changed in response to the wheel moving unit moving in the front-back direction and changing the position in the top-bottom direction (FIG. 1, 2, & 4: depicted). However Koschorrek does not teach a steering drive unit configured to transmit a driving force to rotate the wheel body in a lateral direction of a vehicle body, so that the wheel and tire unit will rotate together with the wheel body.
Takeuchi does teach a steering drive unit (FIG. 7: 20) configured to transmit a driving force to rotate the wheel body in a lateral direction of a vehicle body, so that the wheel and tire unit will rotate together with the wheel body (abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the turning device taught by Takeuchi with the suspension of Koschorrek in order to provide a compact and easily installed turning mechanism to save space and time (Takeuchi, abstract).  
Regarding claim 3 Koschorrek as modified above teaches a shock absorber connected to the wheel body and the wheel moving unit, wherein the shock absorber is configured to absorb shock in 
Regarding claim 4 Koschorrek as modified above teaches that  the wheel body includes supports extending therefrom in the top-bottom direction (Koschorrek, FIG. 1: top and bottom portions of 3); and the shock absorber includes brackets rotatably mounted on upper and lower supports of the wheel body (Koschorrek, FIG. 1 & 4: joints on top and bottom 3), respectively, and elastic members disposed between an upper bracket of the brackets and the wheel body and between a lower bracket of the brackets and the wheel body, HYU-04o8USoi-SH-16-respectively (Koschorrek, FIG. 3: 10 or 11), wherein the elastic members are configured to absorb shock transmitted via the wheel body (Koschorrek, paragraph 24).
Regarding claim 5 Koschorrek as modified above teaches that the steering drive unit is disposed on the brackets of the shock absorber (Takeuchi, FIG. 7: depicted disposed on bracket 56j), and is connected to the upper and lower supports (Takeuchi, FIG. 7: depicted connected to upper support 15C directly and lower support 15B indirectly) to rotate the upper and lower supports when transmitting the driving force, so that the wheel body rotates (Takeuchi, abstract).
Regarding claim 6 Koschorrek as modified above teaches that the steering drive unit comprises a motor to generate a rotating force (Takeuchi, FIG. 2: 40), is disposed on the upper bracket (FIG. 7: depicted), and is connected to an upper support of the wheel body by gear engagement (Takeuchi, FIG. 2: 30).
Regarding claim 7 Koschorrek as modified above teaches that the vehicle body is provided with a plurality of guides spaced apart from each other in the top-bottom direction and extending in the front-back direction (Koschorrek , FIG. 1 & 2: A1, A2, & A3; paragraph 23); and the wheel moving unit includes a plurality of link connectors disposed above and below the wheel body (Koschorrek , FIG. 1-3: link portions of 4, 5, & 6), wherein a first end of each of the link connectors is rotatably connected to a corresponding guide among the plurality of guides (Koschorrek , FIG. 1 & 2: depicted; paragraph 23), and 
Regarding claim 8 Koschorrek as modified above teaches that the guides are located in front and rear positions above and below the vehicle body (Koschorrek , FIG. 1 & 2: depicted); and the link connectors comprise a plurality of link connectors, wherein some of the plurality of link connectors are connected to lower guides among the plurality of guides located in the front and rear positions below the vehicle body and to the lower bracket (Koschorrek , FIG. 1 & 2: A2 & A3). Koschorrek as modified above does not explicitly teach a plurality of upper guides however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a pair of upper guides to provide redundancy in the event of the upper guide (Koschorrek, FIG. 1: A1) or the associated connection failing. 
Regarding claim 9 Koschorrek as modified above teaches that each of the link connectors includes a cylinder (Koschorrek, FIG. 3: 4b) rotatably connected to a corresponding bracket among the brackets (Koschorrek, FIG. 1 & 2: depicted) and a piston (Koschorrek, FIG. 3: 4a) configured to be retracted into and to extend from the cylinder (Koschorrek, paragraph 26) and is rotatably connected to a corresponding guide among the plurality of guides (Koschorrek, FIG. 1 & 2: depicted).
Regarding claim 12 Koschorrek as modified above teaches that the wheel body, the steering drive unit, and the wheel moving unit are provided on each of front and rear wheels of the vehicle body, and the steering drive unit and the wheel moving unit are configured to be respectively controlled (Koschorrek, paragraph 3).
Allowable Subject Matter
Claims 13-20 are allowed.
s 2, 10, & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 2 & 13 no prior art made of record teaches a vehicle suspension device comprising a wheel body housing upon which both a steering drive unit and wheel moving unit are disposed. Regarding claim 10 no prior art made of record teaches a vehicle suspension device comprising a rail extending from the vehicle body. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach vehiclesuspension devices of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616